news AT THE COMPANY: AT FINANCIAL RELATIONS BOARD Bob Ende General Info: Marilynn Meek (212) 827-3773 Senior Vice President-Finance COMFORCE Corporation (516) 437-3300 bende@comforce.com Investors: Scott Eckstein (212) 827-3766 FOR IMMEDIATE RELEASE August 7, COMFORCE CORPORATION ANNOUNCES SECOND QUARTER 2008 RESULTS · Company reports record second quarter revenues · Net income increases to $1.6 million for the second quarter of 2008 and $2.6 million for first six months of · Interest expense continues to decline Woodbury, NY – August 7, 2008 COMFORCE Corporation (AMEX: CFS), a leading provider of outsourced staffing management services, specialty staffing and consulting services today reported results for its second quarter ended June 29, 2008.The Company reported revenues for the quarter of $152.8 million, compared to revenues of $149.7 million for the second quarter of 2007, a 2.0% increase.
